DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 23, 26, and 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Raman et al. (US 2017/0256782 A1).

Regarding claim 1, Raman discloses an electrode film formed using a dry fabrication process having a mixture comprised of one or more carbon based electroactive components (a first dry active material) and a binder material, such as PTFE (a first dry binder) [0039]-[0040]. The Examiner notes that “dry” is interpreted as substantially free from solvents in light of [0045] of the instant Specification and [0041] of Raman. Raman further discloses wherein the electrode films are free-standing dry particle electrode films (a dry free-standing active layer, [0041]). Raman further discloses wherein the electrode films are anodes and are subject to a pre-doping printing process wherein a a dry prelithiating layer comprising lithium) is printed onto a surface of the anode before the anode fabrication process (wherein the first dry free-standing active layer and the dry prelithiating layer are laminated to each other to form a free- standing multilayer dry film, [0042]). The claimed “prelithiating layer” is interpreted as a layer comprising lithium such that the layer acts as an additional source of lithiation distinct from the active material layers.

Regarding claim 6, Raman anticipates the multilayer dry film of claim 1 as set forth above. Raman accordingly discloses wherein the dry prelithiating layer is a powder mixture comprised of lithium [0042]. Raman further discloses wherein the powder used is stabilized lithium metal powder (SLMP) [0046]. Raman therefore anticipates the claim limitation “wherein the dry prelithiating layer comprises at least one of lithium foil, stabilized lithium metal powder (SLMP), and lithium- doped silicon or silicon oxide (SiO) or silicon compound.”

Regarding claim 23, Raman discloses a method for fabricating electrode films using a dry fabrication process (A method of fabricating a multilayer dry film for an electrode, [0041]. Raman further discloses wherein the method is comprised of combining dry particles to provide a dry particle electrode film mixture comprise of a single binder, PTFE (a first dry binder, [0041]), and one or more carbon based electroactive components (a first dry active material, [0039]). Raman further discloses wherein the electrode film is a free-standing dry particle electrode film (a dry free-standing active layer, [0041]). Raman further discloses wherein the “forming a free-standing multilayer dry film by laminating a dry prelithiating layer comprising lithium onto the dry free-standing active layer.”

Regarding claim 26, Raman anticipates the method of claim 23 as set forth above. Raman further discloses wherein the mixture comprising lithium powder that is pressed to the electrode surface and pressed by a roller is SLMP [0046]. Raman therefore anticipates the claim limitation “compressing stabilized lithium metal powder (SLMP) to form the dry prelithiating layer.

Regarding claim 29, Raman anticipates the method of claim 26 as set forth above. Raman accordingly discloses wherein the SLMP is printed onto the dry active layer and subsequently pressed, as described above. Raman therefore anticipates the claim limitation “placing the SLMP onto the dry free-standing active layer prior to the compressing the SLMP.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 10, 12, and 15-16, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2017/0256782 A1) as applied to claim 1 and claim 23 above in view of Kondo (JP 2018147836 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 2, Raman anticipates the multilayer dry film of claim 1 as set forth above. Raman accordingly discloses a doping method wherein the anodes are doped with lithium by printing a lithium powder directly on the surface of the anode [0044]. Raman teaches that this is an improved source of lithium doping over methods that use sacrificial lithium electrodes in which the pre-doping process requires considerably more time [0045]. Raman further discloses wherein an electrode may have a first electrode film and a second electrode film on 

Kondo teaches a lithium-doped negative electrode suitable for a lithium ion energy storage device (Abstract). Kondo further teaches wherein the negative electrode is comprised of a first active layer that is itself comprised of negative electrode active material and polyamideimide as the binder (pg. 14, para. 6). Kondo teaches that the negative electrode may be doped with lithium such that the lithium foil is laminated to the active material layers (pg. 2, para. 3). This method of doping, wherein the lithium source, lithium foil of Kondo, is doped directly to the active material, is known as direct doping (pg. 1, para. 6), akin to the doping method used by Raman above in which the lithium source, the pre-lithiated film of Raman, is directly laminated to an active material layer. Kondo teaches that direct-doping is a preferred method of doping over an electrical doping method that employs a lithium counter electrode (pg. 1, para. 4), corresponding to the sacrificial lithium electrode taught away from by Raman, because it requires less time. Kondo further teaches wherein the negative electrode has an active layer 92 and active layer 93 sandwiching the lithium foil so that the lithium foil is doped in both active layers (pg. 3, para. 1). The sandwiched pre-doping layer having direct contact with both active layers ensures that an appropriate amount of lithium ions is doped into both active layers (pg. 3, para. 3).
 Kondo additionally teaches wherein the active material layers sandwiching the foil may contain different negative electrode active materials or the same negative electrode active materials (pg. 10, para. 6).

It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the multilayer dry film of Raman such that a second dry free-standing active layer is duplicated and provided on the other side of the lithium-doping layer (printed lithium powder layer), as taught by Kondo, with a reasonable expectation of success in providing suitably doped active layers capable of being used in a negative electrode. The Courts have held that the duplication of parts is obvious in the absence of a new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B). Modified Raman therefore reads on the claim limitation “wherein the dry free-standing active layer comprises a first active layer, the multilayer dry film further comprises a second active layer, and the second active layer comprises a second active material” because the second active layer comprises a second active material, which may be the same or different as the first active material, as disclosed by Kondo and discussed above.

Regarding claim 3, Modified Raman meets the limitations of multilayer dry film of claim 2. Modified Raman accordingly reads on the claim limitation “a multilayer dry electrode film comprising the multilayer dry film of Claim 2, wherein the prelithiating layer is positioned between the first active layer and the second active layer” because the first active layer and the duplicated second active layer sandwich either side of the printed lithium powder of Raman. This sandwiched structure positions the prelithiating layer between the active layers to ensure each active layer is sufficiently doped with lithium ions via a direct doping method, as taught by Kondo above.

Regarding claim 4, Modified Raman makes obvious the multilayer electrode film of claim 3. Modified Raman accordingly reads on the claim limitation “wherein the second active layer comprises a second dry active layer, the second active material comprises a second dry active material, and the second dry active layer further comprises a second dry binder” because the second active layer is identical to the first active layer such that the second active layer is comprised of a second dry active material and a second dry binder, both of which are the same as the first active dry material and the first dry binder.

Regarding claim 5, Modified Raman makes obvious the multilayer dry electrode film of claim 3 as set forth above. Raman fails to disclose wherein the first active material and the second active material are different between the first and second active layers. Kondo teaches that the active material between the two active material layers may be the same or different (pg. 10, para. 6).

 It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second active material of Modified Raman such that it was different than the first active material, as taught by Kondo, with a reasonable expectation of success in producing a suitable multilayer dry electrode film for use in a lithium ion energy storage device. Modified Raman therefore reads on the claim limitation “wherein at least one of the type and amount of the first active material and the second active material is different between the first active layer and the second active layer”

Regarding claim 10, Modified Raman makes obvious the multilayer dry film of claim 2 as set forth above. Modified Raman accordingly reads on the claim limitation “wherein the first active layer and the second active layer have substantially the same compositions” because the second active layer is an identical duplicate of the first active layer, as described above.

Regarding claim 12, Modified Raman makes obvious the multilayer dry electrode film of claim 3 as set forth above. Raman further discloses wherein an electrode 102 is comprised of a current collector 108 and a pair of electrode films, 112 and 114 (Fig. 1, [0036]). Raman further discloses wherein the electrode film 112 is laminated to a first side of the current collector and the electrode film 114 is laminated to a second side of the current collector (Fig. 1).

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date to combine the multilayer dry electrode film of Modified Raman with the electrode of Raman such that both electrode films 112 and 114 of Raman are the multilayer dry electrode films of Modified Raman with a reasonable expectation of success in providing a suitable electrode for use in a lithium ion energy storage device. It is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results (a conventional electrode provided with a current collector and electrode films comprised of active materials. See MPEP 2143(I)(A). Modified Raman therefore reads on the claim limitation “a multilayer dry electrode comprising: a current collector comprising a first side and a second side; and the multilayer dry electrode film of Claim 3 laminated to the first side of the current collector.”

Regarding claim 15, Modified Raman makes obvious the multilayer dry electrode of claim 12. Modified Raman accordingly reads on the claim limitation “a double sided multilayer dry electrode comprising: the multilayer dry electrode of Claim 12; and a second multilayer dry electrode film laminated to the second side of the current collector” because the multilayer dry electrode of claim 12 is laminated to both the first and second side of the current collector.

Regarding claim 16, Modified Raman makes obvious the double sided multilayer dry electrode of claim 15 as set forth above. Modified Raman accordingly discloses wherein the first and second multilayer dry electrode films are identical, and thus have identical prelithiating layers, as described above. The prelithiating layers are disclosed as SLMP powder layers printed on a surface of the free-standing active film which has the advantage of being simpler and faster than using a lithium foil [0042], [0045]-[0046]. Raman does disclose an alternative method of pre-doping (prelithiating), namely electrochemical pre-doping, which includes using a non-aqueous electrolyte to incorporate lithium ions into the anode [0048]. Raman teaches that electrochemical pre-doping also has advantages over the use of a lithium foil, such as reducing safety problems, simplifying the fabrication process, decreasing a weight in the energy storage device, improved reversible capacity, and improved electrochemical performance [0048]. Modified Raman fails to disclose wherein the first prelithiating layer of the first multilayer dry electrode film is a different material from a second prelithiating layer of the second multilayer dry electrode film.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify the second multilayer electrode dry film such that it was not pre-doped using SLMP, but “wherein the first prelithiating layer of the first multilayer dry electrode film is a different material from a second prelithiating layer of the second multilayer dry electrode film.”

Regarding claim 22, Modified Raman makes obvious the double sided multilayer electrode of claim 15 as set forth above. Raman further discloses an energy storage device, a lithium ion capacitor, comprising an anode and cathode [0008]. Raman teaches that lithium ions can be incorporated into the anode of a lithium capacitor and/or a lithium ion battery through a pre-doping process [0004].
It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine the double sided multilayer electrode of Modified Raman with an energy storage device, such as a lithium ion capacitor, with a reasonable expectation of success in producing a suitable capacitor with conventional energy storage capabilities. Modified Raman therefore reads on the claim limitation “an energy storage device comprising the double sided multilayer dry electrode of Claim 15.”

Regarding claim 24, Raman anticipates the method of claim 23 as set forth above. Raman further discloses wherein an electrode may be formed with a first electrode film and a second 

Kondo teaches a lithium-doped negative electrode suitable for a lithium ion energy storage device (Abstract). Kondo further teaches wherein the negative electrode is comprised of a first and second active layer that is itself comprised of negative electrode active material and polyamideimide as the binder (pg. 14, para. 6). Kondo additionally teaches that two active layers may be laminated onto a current collector and pressed with a lithium laminated body, a lithium foil, sandwiched between the two active layers (pg. 15, paras. 2-3).

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Raman such that the second active layer is further pressed with the prelithiating layer between the first and second active layers, as taught by Kondo, with a reasonable expectation of success in providing a suitable method for assembling a multilayer dry film with two active layers, both of which are pre-doped with lithium. Modified Raman therefore reads on the claim limitation “wherein forming the free-standing multilayer dry film further comprises laminating a second active layer onto the dry prelithiating layer to form a multilayer dry electrode film.”

Regarding claim 25, Raman anticipates the method of claim 23 as set forth above. Raman accordingly discloses wherein the dry prelithiating layer comprises a mixture with lithium powder, as described above. Raman additionally discloses that lithium foil may also be used as a dry prelithiating layer, although using a dry powder comprising lithium is preferred [0045]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the dry mixture comprising lithium powder of Raman with a lithium foil with a reasonable expectation of success in producing a pre-doped electrode with a suitable amount of lithium. It is obvious to substitute one known element for another when the substitution yields no more than predictable results. See MPEP 2143(I)(B). Modified Raman therefore reads on the claim limitation “wherein the dry prelithiating layer comprises lithium foil.”

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2017/0256782 A1) in view of Kondo (JP 2018147836 A) (references herein made with respect to English Machine Translation attached), as applied to claim 15 above, and further in view of Tazaki (JP 2010160985 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 17, Modified Raman makes obvious the double sided multilayer dry electrode of claim 15 as set forth above. Raman additionally discloses wherein the electrodes 102 and 104 may be a cathode or an anode, or vice versa [0033]. Raman fails to disclose wherein the first multilayer dry electrode film and the second dry electrode film are laminated to the first and second sides of a shared current collector and are of the opposite polarity.

Tazaki teaches a bipolar lithium ion secondary battery 300 with power generation element 370 (Fig. 5, [pg. 13, para. 2]). Tazaki further teaches wherein the bipolar battery includes a non-aqueous electrolyte with a bipolar electrode 340 having a structure including a positive electrode with a positive electrode material on one surface of the current collector and a 

It would therefore be obvious to one of ordinary skill in the art to modify the second multilayer electrode film of Modified Raman such that it was a positive electrode with a positive electrode active material with a reasonable expectation of success in providing a bipolar electrode in which a negative and positive electrode share the same current collector and are suitable for use in an energy storage device. Modified Raman therefore reads on the claim limitation “wherein the first multilayer dry electrode film is of the opposite polarity as the second multilayer dry electrode film.”

 Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2017/0256782 A1) as applied to claim 26 above in view of Liu et al. (US 2015/0364755 A1).

Regarding claim 27, Raman anticipates the method of claim 26 as set forth above. Raman further discloses wherein the SLMP was printed onto the dry active film and then subsequently pressed by a roller [0046]. Raman therefore fails to disclose wherein the pressing of the SLMP forming the free-standing multilayer dry film and compressing the SLMP are performed nearly simultaneously.
Liu teaches a method for producing an electrode doped with SLMP [0012]. Liu further discloses that SLMP particles are loaded onto a SiO anode and rolling compression is performed to simultaneously crush the shell of SLMP and laminate it to the surface of the electrode, a process called SLMP activation [0012].

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Raman such that SLMP particles are added to the surface of the active layer and then laminated to it while simultaneously compressing the SLMP particles, as taught by Liu, with a reasonable expectation of success in suitably activating the SLMP and pre-doping the electrode with lithium. Modified Raman therefore reads on the claim limitation “wherein compressing the SLMP and forming the free-standing multilayer dry film are performed approximately simultaneously.”

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2017/0256782 A1) as applied to claim 23 above in view of Yao et al. (US 2020/0212437 A1).

Regarding claim 31, Raman anticipates the method of claim 23 as set forth above. Raman accordingly discloses wherein the first active layer and the dry prelithiating layer are dry-coated and laminated to each other, as described above. Raman fails to disclose wherein a second active layer is wet-coated onto the dry prelithiating layer to form a multilayer dry electrode film.
Yao teaches a method for producing a multilayered electrode with a first and second active layer (Fig. 13). Yao further teaches wherein the method is comprised of providing a substrate, coating a first active layer onto the substrate, and then coating a second layer onto the first layer (Fig. 13). Yao further teaches wherein the first layer is coated dry prior to the wet-coating of the second layer so as to avoid creating skin-over effected and blisters in the resulting dried coatings [0169]. Yao further teaches wherein the anode may be prelithiated using SLMP [0180].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Raman such that it further included wet-coating a second active layer onto the dry prelithiating layer with a reasonable expectation of success in forming a suitable multilayer dry electrode film with minimal skin-over effects. Modified Raman therefore reads on the claim limitation “wet-coating a second active layer onto the dry prelithiating layer to form a multilayer dry electrode film.”

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2017/0256782 A1) as applied to claim 23 above in view of Yan et al. (US 2018/0374656 A1) (provided in Information Disclosure Statement filed by Applicant on .

Regarding claim 32, Raman anticipates the method of claim 23 as set forth above. Raman further discloses a current collector with a first and second side, both of which are provided with an electrode film (Fig. 1). Raman fails to provide details regarding how the electrode films are attached to the current collector. 
Yan teaches a method of manufacturing positive and negative electrodes with a pre-lithiating step [0110]-[0117]. Yan further discloses wherein, for positive electrode fabrication, two free-standing films are laminated onto both sides of a pre-coated current collector by high temperature hot mill rollers to form the final positive electrodes for a lithium ion capacitor [0112].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to laminate the multilayer dry electrode films of Raman to either side of the provided current collector with a high temperature hot mill roller, as taught by Yan, “A method of fabricating a multilayer electrode comprising: fabricating a first multilayer dry electrode film according to the method of Claim 23; providing a current collector comprising a first side and a second side; and laminating the first multilayer dry electrode film to the first side of the current collector to form a multilayer electrode.”

Regarding claim 33, Modified Raman makes obvious the method of claim 32 as set forth above. Modified Raman accordingly reads on the claim limitation “providing a second multilayer dry electrode film; and laminating the second multilayer dry electrode film to the second side of the current collector to form a double sided multilayer electrode” because both sides of the current collector of Raman have an electrode film, as described above.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2017/0256782 A1) as applied to claim 23 above.

Regarding claim 36, Raman anticipates the method of claim 23 as set forth above. Raman further teaches wherein the level of pre-doping of lithium at the anode of an energy storage device can be selected to provide improved performance for the energy storage device [0051]. Raman further discloses that the level may be selected by tuning the amount of voltage applied to the anode [0051].

It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the method of Raman such that it further included a prelithiation “a method of prelithiating a multilayer dry film for an electrode, comprising: fabricating a multilayer dry film according to Claim 23; and tuning the amount of prelithiation.”


Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2017/0256782 A1) as applied to claim 36 above in view of Zhang et al. (US 2014/0272567 A1).

Regarding claim 37, Modified Raman makes obvious the method of claim 36 as set forth above. Modified Raman accordingly discloses wherein tuning comprises choosing a level of voltage applied to the anode, as described above. Raman fails to disclose wherein the tuning is achieved by compressing the multilayer dry film.
Zhang discloses a method for producing an anodic material with stabilized lithium metal particles (SLMP) (Abstract). Zhang further discloses that the SLMP is dispersed within the electroactive composition and then calendered under an appropriate pressure to allow the SLMPs to become activated, prelithiating the electroactive material [0045]. Zhang further discloses a method step wherein an electrode film made from graphitized meso-carbon microbeads (MCMB) and SLMP are compressed under two different pressures.
It would therefore be obvious to one of ordinary skill in the art to modify the method of Modified Raman such that the tuning step includes compressing the multilayer dry electrode film under different pressures as a matter of routine experimentation with a reasonable expectation of success in providing a suitable pressure for activation of the SLMP and accordingly a suitable “wherein tuning comprises compressing the multilayer dry film.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728